Citation Nr: 1028497	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  07-06 555	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
right patellar tendonitis.

2.  Entitlement to an initial compensable rating for a 
lumbosacral strain.

3.  Entitlement to an initial rating higher than 10 percent for a 
right temple scar.

4.  Entitlement to an initial compensable rating for facial scars 
on the right side of the nose, chin, and lower lip and scars on 
the scalp scars, the vortex or crown of the head and the left 
occipital area. 

5.  Entitlement to an initial compensable rating for dental 
trauma to teeth numbers 2, 3, 7, 8, 9, 29, and 30.

REPRESENTATION

Veteran represented by:	John Stevens Berry, Attorney at 
Law

ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 2001 to December 2005.

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal a rating decision in March 2006 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The Veteran raises the claim for increase for residuals of 
fractures of the mandible related to salivary changes and a lisp 
(VA examination in August 2008), which is referred to the RO for 
appropriate action. 

The claim for increase for scars on the scalp, the vortex or 
crown of the head and the left occipital area, is remanded to the 
RO. 


FINDINGS OF FACT

1.  Throughout the rating period on appeal, right patellar 
tendonitis has been manifested by painful motion with flexion to 
128 degrees (the criterion for a 10 percent rating is flexion 
limited to 45 degrees) without limitation of extension or lateral 
instability.

2.  Throughout the rating period on appeal, lumbosacral strain is 
manifested by subjective complaints of pain without limitation of 
motion or objective neurological abnormality or incapacitating 
episodes. 

3.  Throughout the rating period on appeal, the right temple scar 
is 24 centimeters long, but the scar is not otherwise disfiguring 
or painful or result in functional limitation. 



4.  Throughout the rating period on appeal, the scar on the right 
side of the nose is manifested by one characteristic of 
disfigurement, that is, at least 0.6 cm wide and the scar is 
painful on examination, but is not otherwise disfiguring or 
result in functional limitation. 

5.  Throughout the rating period on appeal, the facial scars on 
the chin and lower lip are not disfiguring or painful and do not 
result in functional limitations.

6.  Teeth numbered 2, 3, 7, 8, 9, 29, and 30 are restored with 
suitable prosthesis.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for 
right patellar tendonitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5260, 5261 
(2009).

2.  The criteria for an initial compensable rating for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).

3.  The criteria for an initial rating higher than 10 percent for 
a right temple scar have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § § 4.118, Diagnostic Code 7800, 
7803 - 7805 (2009).

4.  The criteria for an initial rating of 10 percent for a scar 
on the right side of the nose based on disfigurement have been 
met; and the criteria for separate, initial rating for a scar on 
the right side of the nose based on a painful scar have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 and 7804 (2009).

5.  The criteria for an initial compensable rating for the facial 
scars on the chin and lower lip have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 
7800, 7803 - 7805 (2009).

6.  The criteria for an initial compensable rating for loss of 
teeth 2, 3, 7, 8, 9, 29, and 30 have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1-4.14, 4.150, Diagnostic Code 9913 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre-adjudication VCAA notice in June 2005 on the 
underlying claims of service connection.  

Where, as here, service connection has been granted and the 
initial disability ratings have been assigned, the claims of 
service connection has been more than substantiated, the claims 
have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice 
no longer required because the purpose that the notice was 
intended to serve has been fulfilled.  

Once the claims of service connection have been substantiated, 
the filing of a notice of disagreement with the RO's decision 
rating the disabilities does not trigger additional 38 U.S.C.A. 
§ 5103(a) notice.  Therefore, further VCAA notice under 
38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable 
in the claims for initial higher ratings.  Dingess, 19 Vet. App. 
473, 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, VA records, and private 
medical records.   The Veteran was afforded VA examinations and 
the reports of the examination reports are adequate for rating 
the disabilities. 
As the Veteran has not identified any additional evidence 
pertinent to the claims and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claims is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Principles 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  

The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155.  
Separate Diagnostic Codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 
(1991).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakness, fatigability, and pain on 
movement are factors to be considered.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59.

Right Patellar Tendonitis

Right patellar tendonitis is currently rated 10 percent under 
Diagnostic Code 5024.  Under Diagnostic Code 5024, tenosynovitis 
is rated as degenerative arthritis. Under Diagnostic Code 5003, 
degenerative arthritis is rated on the basis of limitation of 
motion for the specific joint involved.

Limitation of motion of the knee is rated under Diagnostic Code 
5260 (limitation of flexion) and Diagnostic Code 5261 (limitation 
of extension).  A separate rating may be assigned for limitation 
of flexion or for limitation of extension.

Under Diagnostic Code 5260, the criterion for a 10 percent rating 
is flexion limited to 45 degrees. The criterion for the next 
higher rating, 20 percent, is flexion limited to 30 degrees, and 
the criterion for a 30 percent rating, the maximum schedular 
rating, is flexion limited to 15 degrees. 38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, the criterion for a 10 percent rating 
is extension limited to 10 degrees. The criterion for the next 
higher rating, 20 percent, is extension limited to 15 degrees, 
and the criterion for a 30 percent rating is extension limited to 
20 degrees. 38 C.F.R. § 4.71a.

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Also, under Diagnostic Code 5003, when the limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is assigned 
for each major joint affected by limitation of motion. 

Another potentially applicable Diagnostic Code is Diagnostic Code 
5257.  Under Diagnostic Code 5257, the criterion for a 10 percent 
rating is slight recurrent subluxation or lateral instability of 
the knee.  A 20 percent rating requires moderate impairment due 
to recurrent subluxation or lateral instability.

Facts 

On VA examination in August 2005, the Veteran stated that he 
developed knee pain after a vehicle accident in a training 
exercise in June 2004.  He complained of pain precipitated by 
climbing stairs, squatting, and running. He denied locking or 
instability. Examination of the need revealed no evidence of 
swelling or tenderness. Testing for ligament laxity was negative.  
Flexion and extension were for 0 to 130 degrees without evidence 
of pain, weakness, fatigue, or lack of endurance with repetitive 
movement.  There was no crepitus.  On X-ray, the right knee was 
normal. 

On VA examination in August 2008, the Veteran complained of a 
constant ache, which was made worse by climbing stairs, and he 
avoided squatting, kneeling, bicycling.  He denied swelling.  The 
examiner noted that the Veteran worked at a computer, which did 
not aggravate his knee pain.  

On physical examination, the Veteran had a normal gait.  There 
was no evidence of swelling or atrophy.  The Veteran was able to 
squat and return to the stand up position normally.  The 
ligaments were stable.  X-rays of the knee were normal. 

On VA examination in October 2008, the Veteran complained of a 
constant knee pain without flare-ups or instability.  The 
examiner noted that the Veteran was working as a police officer, 
but he had difficulty squatting, kneeling, climbing stairs, and 
running, which affected him at work.  The Veteran also complained 
of fatigue and weakness and lack of endurance with repetitive 
movement.  

On physical examination, the Veteran had a normal gait.  There 
was pain on motion.  Flexion was to 128 degrees and extension was 
to 0 degrees.  With three repetitions flexion was to 130 degrees 
and extension was to 0 degrees.  There was no lateral 
instability. 
Analysis 

Throughout the pendency of the appeal, the findings for flexion 
have been 130 degrees without pain (August 2005) and 128 to 130 
degrees with pain (October 2008).  

As the criterion for a 10 percent rating for limitation of 
flexion under Diagnostic Code 5260 is flexion limited to 45 
degrees and as findings of flexion in the range of 128 to 130 
degrees do not more nearly approximate or equate to flexion 
limited to 45 degrees, considering functional loss due to pain, 
weakness, fatigue, and lack of endurance with repetitive motion 
under 38 C.F.R. §§ 4.40, 4.45, 4.59, the criterion for a separate 
10 percent rating for limitation of flexion under Diagnostic Code 
5260 has not been met.

Throughout the pendency of the appeal, the findings for extension 
have been 0 degrees without and with pain (August 2005 and 
October 2008).  As full or normal extension is 0 degrees, the 
findings do not more nearly approximate or equate to limitation 
of extension to 10 degrees, considering functional loss due to 
pain, weakness, fatigue, and lack of endurance with repetitive 
motion under 38 C.F.R. §§ 4.40, 4.45, 4.59, the criterion for a 
separate 10 percent rating for limitation of extension under 
Diagnostic Code 5261 has not been met.

Throughout the pendency of the appeal, the Veteran has not 
complained of instability.  On VA examinations in August 2005, 
August 2008, and October 2008, there was no evidence of 
subluxation or instability, and the criterion for a separate 
rating under Diagnostic Code 5257 has not been met.

Also there is no evidence of other ratable pathology such as 
ankylosis, dislocated or removed semilunar cartilage, or tibia 
and fibula involvement under Diagnostic Codes 5256, 5258, 5259, 
and 5262. 




Whereas here, the limitation of motion is noncompensable under 
either Diagnostic Code 5260 or 5261, the current 10 percent 
rating is appropriately assigned for limitation of motion 
objectively confirmed by findings such as satisfactory evidence 
of painful motion under Diagnostic Code 5003 as shown on VA 
examination in October 2008. 

As the assigned rating reflects the actual degree of impairment, 
there is no basis for a staged rating and as the preponderance of 
the evidence is against an initial rating higher than 10 percent 
for right patellar tendonitis and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Lumbosacral Strain

Lumbosacral strain is currently rated noncompensable under 
Diagnostic Code 5237. 

A disability rated under Diagnostic Code 5237 is rated under 
either the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula) or the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(Formula for Rating Intervertebral Disc Syndrome), whichever 
method results in the higher rating.  38 C.F.R. § 4.71a.

Under the General Rating Formula, The General Rating Formula 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees, but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.





For rating purposes, normal forward flexion of the thoracolumbar 
spine is from 0 to 90 degrees, extension is from 0 to 30 degrees, 
left and right lateral flexion are from 0 to 30 degrees, and left 
and right lateral rotation are from 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is to 240 degrees.

The General Rating Formula is applied with or without symptoms 
such as pain, stiffness, or aching in the area of the spine 
affected.

Under the General Rating Formula, any associated objective 
neurologic abnormalities are evaluated separately under an 
appropriate diagnostic code depending on the particular nerve or 
nerve group that is affected.  

Under the Formula for Rating Intervertebral Disc Syndrome, the 
criteria for a 10 percent rating are incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months.  An incapacitating episode is a 
period of acute signs and symptoms that requires bed rest 
prescribed by a physician and treatment by a physician.  

Facts 

On VA examination in August 2005, the Veteran complained of 
occasional back stiffness, which did not affect him at work.  He 
indicated that he was on an exercise regimen to strengthen his 
back.  On examination, the Veteran's posture was normal.  There 
was no evidence of muscle spasm.  The straight leg raising test 
was negative and the reflexes were active.  Sensation was normal.  
Flexion was to 100 degrees, extension was to 30 degrees, lateral 
flexion was to 30 degrees, bilaterally, and rotation was to 30 
degrees, bilaterally.  The combined range of motion was 250 
degrees (100 + 30 + 30 + 30 + 30 + 30 = 250).  There was no 
evidence of weakness, fatigue or lack of endurance with 
repetitive movement.  An X-ray was normal.  The examiner found no 
evidence of functional impairment. 

On VA examination in August 2008, the Veteran complained of a 
back pain.  The Veteran indicated that running or jogging caused 
back discomfort, but he put up with the discomfort and did not 
let the discomfort limit his lifestyle. The examiner noted that 
the Veteran worked at a computer, which did not aggravate his 
back pain.  

On physical examination, the Veteran had a normal gait.  The 
pelvis was normal.  There was no spinal deformity or muscle 
spasm.  With three repetitions, flexion was to 90 degrees, 
extension was to 60 degrees, lateral flexion was to 45 degrees, 
bilaterally, and rotation was to 40 degrees, bilaterally.  The 
combined range of motion was 320 degrees (90 + 60 + 45 + 45 + 40 
+ 40 = 320).  The examiner found no evidence of loss of 
functional of the lumbosacral spine.  The examiner did note that 
X-rays showed old trauma to the endplate of T4 and T5, which has 
not been adjudicated as a service-connected disability. 

Analysis 

On VA examination in August 2005 flexion was to 100 degrees and 
on VA examination in August 2008 flexion was to 90 degrees and 
the combined ranges of motion were 250 degrees and 320 degrees, 
respectively. 

Under the General Rating Formula, considering such factors as 
functional loss, weakness, and fatigue under 38 C.F.R. §§4.40 and 
4.45, as flexion is in the range from 90 to 100 degrees, which is 
greater than 85 degrees of flexion, one of several different 
criteria for the next higher rating, the criterion for a higher 
rating based on limitation of flexion has not been met.  Also as 
the combined ranges of motion were 250 degrees and 320 degrees, 
which are greater than 235 degrees, one of several different 
criteria for the next higher rating, the criterion for a higher 
rating based on limitation of the combined range of motion has 
not been met. 





Also in the absence of muscle spasm or guarding or localized 
tenderness, a higher rating based on these criteria, one of 
several different criteria for the next higher rating, is not 
warranted. 

Also under the General Rating Formula, as there was no evidence 
of objective neurological abnormality, a separate rating for a 
neurological impairment is not warranted. 

And under the Formula Based on Incapacitating Episodes, in the 
absence of evidence of incapacitating episodes, requiring bed 
rest prescribed by a physician, the criteria for compensable 
rating based on incapacitating episodes have not been met.

As the assigned rating reflects the actual degree of impairment, 
there is no basis for a staged rating and as the preponderance of 
the evidence is against an initial rating higher than 10 percent 
for lumbosacral strain, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b).  

Scars 

During the pendency of the appeal, the regulation for rating 
scars was amended for applications received on or after October 
23, 2008.  73 Fed. Reg. 54,708 (66,543 (Sep. 23, 2008).  Where 
the law or regulations governing a claim are changed while the 
claim is pending the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  

In this case, as the effective date of the revised regulation is 
specified and as the Veteran's application was received in May 
2004, before the effective date of the amendment, the scars are 
rated under the criteria in effective prior to October 23, 2008.   
The Veteran may request a review under the new criteria without 
showing that the disability had increased since the last review. 



Under Diagnostic Code 7800, scars of the face and head are rated 
on the basis of disfigurement.  The criterion for a 10 percent 
rating is one characteristic of disfigurement.   The criteria for 
the next higher rating are two or three characteristic of 
disfigurement or visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired sets of 
features. 

The eight characteristics of disfigurement are:

A scar five or more inches (13 or more centimeters) in length; 
A scar at least one-quarter inch (0.6 centimeters) wide at widest 
part; 
Surface contour of scar elevated or depressed on palpation; 
A scar adherent to underlying tissue; 
Skin hypo- or hyper- pigmented in an area exceeding six square 
inches (39 square centimeters); 
Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) 
in an area exceeding six square inches (39 square centimeters); 
Underlying soft tissue missing in an area exceeding six square 
inches (39 square centimeters); and 
Skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).    

A scar may also be rated separately under either Diagnostic Codes 
7803, 7804, or 7805.  Under Diagnostic Code 7803, the criteria 
for a 10 percent rating is a superficial and unstable scar. An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.

Under Diagnostic Code 7804, the criteria for a 10 percent rating 
is a superficial scar that is painful on examination.  

Under Diagnostic Code 7805, a scar may be rated on limitation of 
function of the part effected. 




Right Temple Scar 

On VA examination in August 2005, the right temple scar measured 
20 cm.  The scar was not tender or adherent to the underlying 
tissue. 

On VA examination in August 2008, the right temple scar measured 
24 cm. long and .5 cm, wide.  The scar was not tender, not 
adherent to the underlying tissue, not depressed or elevated, not 
indurated or inflexible, and not ulcerated .  There was normal 
texture and the scar appeared lighter than the surrounding skin.   
There was no loss of function.  

Analysis 

The record shows that the right temple scar has one 
characteristic of disfigurement, namely, a scar 20 to 24 cm long, 
as a scar five or more inches (13 or more centimeters) in length 
is considered disfiguring. 

The Veteran does not have any other characteristics of 
disfigurement as the scar was .5 cm. wide, which does not more 
nearly approximate to "at least one-quarter inch (0.6 
centimeters) wide" at the widest part is considered disfiguring. 

And the surface contour of scar is not elevated or depressed, the 
scar does not adhere to underlying tissue, and the scar, hypo- or 
hyper- pigmented or not, does not cover an area exceeding six 
square inches (39 square centimeters); 

The skin texture of the scar is normal and there is no evidence 
that the underlying soft tissue is missing in an area exceeding 
six square inches (39 square centimeters); and the skin is not 
indurated and inflexible in an area exceeding six square inches 
(39 square centimeters).   



The scar does not meet the criteria for separate 10 percent 
rating as the scar is not unstable as there is no frequent loss 
of covering of skin over the scar under Diagnostic Code 7803.  
The scar does not meet the criteria for separate 10 percent 
rating as the scar was not painful on examination under 
Diagnostic Code 7804.  And the scar does not meet the criteria 
for separate 10 percent rating as the scar does not result on 
limitation of function under Diagnostic Code 7805. 

As the assigned rating reflects the actual degree of impairment, 
there is no basis for a staged rating and as the preponderance of 
the evidence is against an initial rating higher than 10 percent 
for a right temple scar, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 

Facial Scars 

Facts 

As for the scars on the nose, chin and lip, on VA examination in 
August 2005, the nose scar measured 8 x12 mm; one chin scar 
measured 2 cm. and 4 scars measured 4 to 7 mm; and the lip scar 
measured 5 mm.  The scar was not tender or adherent to the 
underlying tissue.

Photographs of the scars are in the record. 

As for the scars on the nose, chin and lip, on VA examination in 
August 2008, the nose scar measured 1.5 cm, which was tender to 
palpation; the chin scar measured 2.5 cm. x .5 cm wide; the lip 
scar measured .75 cm. x .1 cm wide.    

All the scars were not adherent to the underlying tissue, not 
depressed or elevated, not indurated or inflexible, and not 
ulcerated .  There was normal texture.   There was no loss of 
function.  Except for the scar on the nose, the scars were not 
tender. 




Analysis 

Scar on the Right Side of the Nose

For the scar on the right side of the nose, the scar measured at 
least 8 mm wide on examination in August 2005 and was tender on 
examination in August 2008.  

A scar at least one-quarter inch (0.6 centimeters) wide at its 
widest is one characteristic of disfigurement.  As the scar is at 
least 8 mm wide, which converts to .8 cm, the criterion for a 10 
percent rating based one characteristic of disfigurement under 
Diagnostic Code 7800 has been met.  

No other characteristics of disfigurement are shown for a rating 
higher than 10 percent under Diagnostic Code 7800 as the scar 
does not measure five or more inches (13 or more centimeters) in 
length, the surface contour of the scar is not elevated or 
depressed, the scar is not adherent to underlying tissue, the 
skin, whether or not hypo- or hyper- pigmented, does not 
exceeding an area of six square inches (39 square centimeters), 
the skin texture, whether or not abnormal, does not exceeding six 
square inches (39 square centimeters), the underlying soft tissue 
loss, if any, does not exceeding six square inches (39 square 
centimeters); and the skin is not indurated and inflexible in an 
area exceeding six square inches (39 square centimeters).   

The scar does met the criteria for separate 10 percent rating 
Diagnostic Code 7803 as the scar is not unstable as there is no 
frequent loss of covering of skin over the scar.  And the scar 
does met the criteria for separate 10 percent rating under 
Diagnostic Code 7805 as the scar does not result on limitation of 
function. 

The scar does met the criteria for separate 10 percent rating 
under Diagnostic Code 7804 as the Board equates a tender scar on 
examination to a painful scar on examination.  



Scars on the Chin and Lower Lip 

On VA examination in August 2005, one chin scar measured 2 cm. 
and 4 linear scars by photograph measured 4 to 7 mm long and the 
lip scar measured 5 mm long.  On VA examination in August 2008, 
the chin scar measured 2.5 cm. x .5 cm wide and the lip scar 
measured .75 cm. x .1 cm wide.   

None of the characteristics of disfigurement are shown for a 
compensable rating for the scars under Diagnostic Code 7800 as no 
scar measured five or more inches (13 or more centimeters) (one 
chin scar measured 2.5 cm long and the other chin scars measured 
4 to 7 mm long; the lip scar measured .75 cm long); no scar is at 
least one-quarter inch (0.6 centimeters) wide (one chin scar 
measured.5 cm wide and the other chin scars were linear scars 
without appreciable width; the lip scar measured .1 cm wide); the 
surface contours of the scars are not elevated or depressed, the 
scars are not adherent to underlying tissue, the skin, whether or 
not hypo- or hyper- pigmented, does not exceeding an area of six 
square inches (39 square centimeters), the skin texture, whether 
or not abnormal, does not exceeding six square inches (39 square 
centimeters), the underlying soft tissue loss, if any, does not 
exceeding six square inches (39 square centimeters); and the skin 
is not indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).   

And the scars do not meet the criteria for separate 10 percent 
rating under Diagnostic Code 7803 as the scars are not unstable 
as there is no frequent loss of covering of skin over a scar.  
The scars do not meet the criteria for separate 10 percent rating 
under Diagnostic Code 7804 as the scars were not painful on 
examination.  And the scars do not meet the criteria for separate 
10 percent rating under Diagnostic Code 7805 as the scars do not 
result in limitation of function. 

As the assigned rating reflects the actual degree of impairment, 
there is no basis for a staged rating and as the preponderance of 
the evidence is against an initial compensable rating for the 
scars on the chin and lower lip, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b). 


Teeth

Teeth numbers 2, 3, 7, 8, 9, 29, and 30 are currently rated 
noncompensable under Diagnostic Code 9913.  The Veteran has a 
separate noncompensable rating for residuals of fractures of the 
mandible. 
 
Under Diagnostic Code 9913, the criteria for a 10 percent rating 
for loss of teeth due to loss of substance or body of the maxilla 
or the mandible without loss of continuity is the lost of 
masticatory surface that cannot be restored by suitable 
prosthesis and all upper or lower teeth on one side are missing.  
A noncompensable rating is assigned where the loss of masticatory 
surface can be restored by suitable prosthesis.  

Facts 

The service treatment records show that in June 2004 the Veteran 
was in a vehicle accident and suffered facial and scalp 
lacerations, loss of several teeth, and facial fractures, 
including a mandible fracture of the lateral condyles, which was 
surgically repaired with internal fixation.  

On VA examination in August 2005, history included restoration by 
implants of teeth number 7, 8, 9, and 29 and chipped teeth 2, 3, 
and 30 were also restored. 

On VA examination in August 2008, the Veteran complained of a 
lisp and salivary gland changes.  The examiner noted that the 
Veteran had no pain, swelling, difficulty chewing, or opening his 
mouth.  On physical examination, there was less than 25 percent 
of bone loss of the maxilla, but no bone loss of the mandible.  
The examiner reported that the loss of masticatory surface was 
restored by prosthesis. 






Analysis

The Veteran has been afforded two VA dental examinations.  The 
examinations show that the missing teeth number 7, 8, 9, and 29 
and chipped teeth number 2, 3, and 30 were restored with suitable 
prosthesis.  And there is no evidence that all the upper or lower 
anterior teeth or missing, or all upper and lower teeth on one 
side are missing.  
As teeth number 2, 3, 7, 8, 9, 29, and 30 have been restored by 
suitable prosthesis, there is no factual basis for finding that 
the criteria for a compensable rating under Diagnostic Code 9913 
have been met.  No other Diagnostic Codes are applicable.  

And there is no factual basis for a staged rating.  As the 
preponderance of the evidence is against an initial compensable 
rating for teeth number 2, 3, 7, 8, 9, 29, and 30, the benefit-
of-the-doubt standard of proof does not apply.  38 U.S.C.A. 
§ 5107(b).

Extraschedular Consideration

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does have 
the authority to decide whether the claim should be referred to 
the VA Director of the Compensation and Pension Service for 
consideration of an extraschedular rating.  38 C.F.R. § 
3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional disability 
picture that the available schedular rating for a service-
connected disability is inadequate.  There must be a comparison 
between the level of severity and symptomatology of the service-
connected disability with the established criteria.  

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. Peake, 
22 Vet. App. 111 (2008).

In this case, the rating criteria reasonably describe the 
disability levels and symptomatology, which is contemplated by 
the Rating Schedule under Diagnostic Codes 5257, 5260, and 5261, 
pertaining to limitation of function of the knee, the General 
Rating Formulas for the lumbosacral spine, Diagnostic Codes 7800 
and 7803 to7805 for the scars, and Diagnostic Code 9913 for the 
teeth.  In other words, the Veteran does not experience any 
symptomatology not already contemplated by the Rating Schedule.  

As the disability pictures are contemplated by the Rating 
Schedule, the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

An initial rating higher than 10 percent for right patellar 
tendonitis is denied.

An initial compensable rating for lumbosacral strain is denied. 

An initial rating higher than 10 percent for a right temple scar 
is denied.

An initial rating of 10 percent for a scar on the right side of 
the nose under Diagnostic Code 7800 is granted, subject to the 
law and regulations governing the award of monetary benefits; and 
a separate initial rating of 10 percent for a scar on the right 
side of the nose under Diagnostic Code 7804 is granted, subject 
to the law and regulations governing the award of monetary 
benefits.

Initial compensable ratings for facial scars of the chin and 
lower lip are denied.

An initial compensable rating for dental trauma to teeth numbers 
2, 3, 7, 8, 9, 29, and 30 is denied. 






REMAND

On the claim for increase for the scars on the scalp, namely, on 
the vortex or crown of the head and on the occipital area, as the 
measurements on VA examination in August 2005 are inadequate to 
determine the width of the scars, and as the width of a scar is 
one of the eight characteristics of disfigurement on which a scar 
is rated,  further factual development under the duty to assist 
is needed.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
measure the length and width of the scars 
on the vortex or crown of the head and in 
the occipital area.  

The Veteran's file should be made available 
to the examiner for review.  

2.  After the above development is 
completed, adjudicate the claim for 
increase for scars on the scalp.  If the 
benefit sought remains denied, furnish the 
Veteran and his attorney a supplemental 
statement of the case and return the case 
to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


